                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RICHARD BETSON,

            Plaintiff,                           Case No. 17-cv-10485
                                                 Hon. Matthew F. Leitman
v.

HOME DEPOT, U.S.A., INC.,

          Defendant.
_________________________________/

                                   JUDGMENT

      In accordance with the Opinion and Order dated October 18, 2018,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendant and against Plaintiff.

                                           DAVID J. WEAVER
                                           CLERK OF COURT


                                     By:   s/Holly A. Monda
                                           Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge


Dated: October 18, 2018
Flint, Michigan
